People v Correnti (2015 NY Slip Op 09612)





People v Correnti


2015 NY Slip Op 09612


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Friedman, J.P., Acosta, Andrias, Richter, JJ.


16478 630/01

[*1] The People of the State of New York, Respondent, 
vAnthony Correnti, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren Springer of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Dana Poole of counsel), for respondent.

Order, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), entered on or about June 24, 2013, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed 10 points for unsatisfactory conduct while confined, particularly since one of defendant's tier III infractions suggested a specific risk of reoffense.
The court properly exercised its discretion in declining to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The cited mitigating factors were adequately taken into account by the guidelines, or were outweighed by the seriousness and extent of defendant's sex crimes against children.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2015
CLERK